Title: From George Washington to Brigadier General William Maxwell, 18 February 1777
From: Washington, George
To: Maxwell, William

 

Sir
Head quarters. Morris Town. 18th Feby 1777.

I received your favour of the 17th Inst.—I wish the Morris County Militia could be prevailed on to stay some time longer—The Enemy are certainly reinforced & will no doubt attempt in a few days to make their situation more comfortable—should they do so, We shall not be able to make an effectual Opposition, if the Troops now in service retire to their Homes, & they will again be reduced to that Misery from which they were but just now releived merely by their exerting themselves manfully—Make them acquainted with this, & let them also know that their Families will be under not the smallest danger of catching the Small pox—I have taken every Possible Care of them & have Guards placed over every house of Innoculation to prevent the Infection’s spreading—At any rate they must remain ’till the Essex Militia releive them, who are ordered out every Man immediately—A few days will determine whether they can be spared, if they can, I am sure I shall have no Objection to their going—I have wrote to Mr Ogden on the subject mentioned by You—I wish You would lay some plan of catching the Dutch Man who is said to come to this place every Week for Intelligence; if he appears to be a Spy I will order a Court Martial on him & have him hanged instantly.
You will let me know in a few days whether Capt. Barnett has joined you, because if he does not I shall dismiss him & look out for some other person I appointed him upon the express Condition that he should bring a Troop completely equipd into the Field immediately, which he said waited for nothing but my Order, now if he does not comply with his Promise, he can not complain at being discharged. I am Yr &C.
